o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-104199-10 number info release date uil the honorable tom latham member u s house of representatives south bell avenue suite 108a ames iowa attention -------------- dear congressman latham this letter responds to your inquiry dated date on behalf of your constituent ----------------------------- she asked whether she and her husband could qualify for the first-time_homebuyer credit on a jointly purchased house if either she or her husband owned and resided in a mobile home during the three year period before the purchase of the house generally sec_36 of the internal_revenue_code the code provides a refundable_credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is defined as any individual who has not had an ownership_interest in a principal_residence at any time during the three-year period before the date of the purchase of another principal_residence if a married couple purchases a home to obtain the credit both spouses must qualify as first-time homebuyers on the date of purchase sec_36 if either spouse had an ownership_interest in a principal_residence during the three year period before purchase neither spouse may claim the first-time_homebuyer credit for the purchase of the subsequent residence for purposes of the first-time_homebuyer_tax_credit the term principal_residence has the same meaning as in sec_121 of the code sec_36 a principal_residence may be a house a houseboat a house trailer a mobile home a cooperative apartment or a condominium see sec_1_121-1 of the income_tax regulations page of publication selling your home enclosed conex-104199-10 ------------------indicated that the irs is reviewing her and her husband’s pending claim for a first-time_homebuyer credit please note that we are not addressing that administrative action in this letter this letter provides only a general explanation of the requirements of sec_36 i hope this information is helpful if you have any further questions please contact ------- ------------ or -----------------at -------------------- sincerely enclosure george j blaine associate chief_counsel income_tax accounting
